       Case 4:14-cv-00083-BMM Document 423 Filed 12/05/19 Page 1 of 2



Marshal Mickelson
Corette Black Carlson & Mickelson
129 W. Park Street, Suite 301
Butte, MT 59701
Phone: (406) 782-5800
Facsimile: (406)723-8919
Email: mmick@cpklawmt.com
(Attorneys for Marra, Evenson & Levine, P.C., Non-Party)

               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

 NEW YORK MARINE AND
 GENERAL INSURANCE
 COMPANY,
             Plaintiff,                 Cause No. CV-14-00083-BMM-JTJ
 vs.

 JUNKERMIER, CLARK,
 CAMPANELLA, STEVENS, P.C.,             NON-PARTIES’ FILING OF
 DRAGGIN’Y CATTLE COMPANY,              PROOF OF COSTS PURSUANT
 INC., and ROGER and CARRIE             TO THE COURT’S ORDER OF
 PETERS, individuals,                   SEPTEMBER 10, 2019

               Defendants.
 _______________________________
 DRAGGIN’Y CATTLE COMPANY,
 INC. and ROGER and CARRIE
 PETERS,
              Counter-Plaintiffs,
 vs.

 NEW YORK MARINE AND
 GENERAL INSURANCE
 COMPANY,

                 Counter-Defendants.
        Case 4:14-cv-00083-BMM Document 423 Filed 12/05/19 Page 2 of 2



       Non-Parties Thomas A. Marra, Kirk D. Evenson, and Marra, Evenson &

Levine, P.C., request an award of their costs in responding to the Subpoena and

preparation of the privilege log, as ordered by the Court on September 10, 2019.

Compliance with the production must include the condition that the serving party,

here NYM, compensate the recipients who are a non-party to the litigation. Legal

Voice v. Storans, Inc., 757 F.3d. 1015 (9th Cir. 2014); Legal Voice v. Storans, Inc.,

738 F.3d 1178, 1183-84 (9th Cir. 2013)(Rule 45(d)(2)(B(ii) requires the district

court to shift a non-party’s costs of compliance with a subpoena, if those costs are

significant).

       Attached are the time records and disbursements, with invoices, for

compliance with the Subpoena and preparation of the privilege log. The costs

were significant and the non-party requests an Order of the Court awarding the

costs and fees.

       DATED this 5th day of December, 2019.

                                                      /s/ Marshal L. Mickelson
                                                      Corette Black Carlson & Mickelson
                                                      Attorneys for Marra, Evenson &
                                                      Levine, P.C., Non-Party




NON-PARTIES’ REQUEST FOR COSTS AND FEES FOR COMPLIANCE WITH SUBPOENA
                                                                                          2
